DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over M. V. Karpets et al. (NPL "Effect of Nickel on the Structure and Phase Composition of the VCrMnFeCoNi..." hereinafter referred to as "Karpets").
Regarding claims 1, and 3-4, Karpets teaches a VCrMnFeCoNix HEA including (Pg. 184 – Table 2 – VCrMnFeCoNi3): 
Element
Instant claims
Karpets VCrMnFeCoNi3
Relationship
Co
3-12 at%
12.5 at%
Close
Cr
3-18 at%
12.5 at%
Falls within
Fe
3-50 at%
12.5 at%
Falls within
Mn
3-20 at%
12.5 at%
Falls within
Ni
25-45%
37.5 at%
Falls within
V
3-12 at%
12.5 at%
Close
V/Ni
≤0.5
0.33
Falls within
V + Co
≤22 at%
25 at%
Close
Fe + Mn
<50 at% (claim 3)
25 at%
Falls within
Fe + Mn + Ni
<70 at% (claim 4)
62.5 at%
Falls within



Regarding claim 2, Karpets teaches the alloy having a 100 at% FCC phase composition (Pg. 184 – Table 2 – VCrMnFeCoNi3). 
Regarding claims 6-8, Karpets is silent regarding the tensile strength and elongation properties as claimed; however, in considering that the HEA in Karpets has a substantially similar chemical composition and identical single phase FCC structure (Pg. 184 – Table 2 – VCrMnFeCoNi3) to the instant high-entropy alloy, the HEA in Karpets would be expected to render obvious tensile strength and elongation measurements at 77K and 298K as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 9, Karpets is silent on sigma phase generation under a heat treatment condition as claimed; however, in considering that the HEA in Karpets has a substantially similar chemical composition and is also a single phase FCC structure (Pg. 184 – Table 2 – VCrMnFeCoNi3), such that it is absent a sigma phase under ambient conditions (Pg. 183 – Experimental), it would be expected that under a heat treatment condition as claimed, the HEA in Karpets would be at least substantially absent a generated sigma phase, rendering obvious the alloy of the instant claim. Where the claimed and prior art products are identical or substantially 

Response to Arguments
The declaration under 37 CFR 1.132 filed 04/29/2021 is sufficient to overcome the rejection of claims 1-9 under 35 U.S.C. 103 over Stepanov et al. (NPL “Effect of V content…”) in view of Kato et al. (WO 2016/013498 A1) as applied in the action dated 11/03/2020.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736